                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

 IN RE:                                                )
                                                       )
MARVIN REX RANKIN, III                                 ) Case No: 20-80495
MARY BETH LEMMOND RANKIN                               )
aka Mary Beth Lemmond                                  ) Chapter 11
fdba Chop Chop                                         )
       Debtors.                                        )
                                                       )
                                                       )
 JPMORGAN CHASE BANK, N.A.,                            )
                                                       )
          Creditor.                                    )
                                                       )
                                                       )
MARVIN REX RANKIN, III                                 )
MARY BETH LEMMOND RANKIN                               )
aka Mary Beth Lemmond                                  )
fdba Chop Chop
       Defendant.



                   MOTION FOR RELIEF FROM THE AUTOMATIC STAY

        COMES NOW JPMorgan Chase Bank, N.A., hereinafter referred to as “Movant”, and moves the
Court for relief from the automatic stay pursuant to Rule 1001(a) and Rule 9014, or an Order terminating
the automatic stay so that Movant proceed with its state law rights and remedies including repossessing and
disposing of certain collateral described herein and as grounds for said motion say as follows:

    1. On June 25, 2016, Mary Beth Rankin and Rex Rankin III executed and delivered a Retail
        Installment Sale Contract – Simple Finance Charge, hereinafter referred to as “Note”, for a vehicle
        loan wherein Debtors promised to pay a total of $152,390.78 in 60 consecutive monthly
        installments of $2,873.89 each. The first payment was to be made on August 9, 2016. A true and
        correct copy of the Note is attached hereto as Exhibit A.

    2. To secure all payments under the Note, Debtors granted Creditor a security interest in the following
        described collateral: 2016 Land Rover Range Rover, VIN SALGV2EFXGA298322 (the
        “Collateral”). A true and correct copy of the Certificate of Title is attached hereto as Exhibit B.

    3. Creditor has a perfected security interest in the Collateral.




Case 20-80495-CRJ11            Doc 113 Filed 07/31/20 Entered 07/31/20 16:13:28                       Desc
                                 Main Document    Page 1 of 3
    4. Debtors have failed to make any payment whatsoever upon the indebtedness beginning with the
        November 9, 2019 payment and all subsequent payments thereafter. The loan was charged off
        March 31, 2020. Additionally, the loan is due in full in the amount of $59,417.92 as of July 29,
        2020. Further, upon information and belief the vehicle continues to be utilized by the Debtors
        created further diminution in value based upon excess depreciation.

    5. The NADA average trade-in value of the Collateral is $52,200.00 and a clean retail value of
        $59,350.00. As of July 29, 2020, the debt on the Collateral is $59,417.92, which exceeds the value.
        Accordingly, Creditor is not adequately protected. A copy of the NADA valuation is attached
        hereto as Exhibit C.

    6. Creditor requests relief from the Automatic Stay to protect its interest and proceed with taking
        possession of the Collateral and dispose of same in accordance with and under state law rights and
        remedies.

    7. There is additional cause for termination of the stay given the recent purchase of said Collateral
        less than thirty (30) days evidences a lack of good faith on the part of the Debtors.

                            WAIVER OF FED. R. BANKR. P. 4001(a)(3)

    8. Creditor requests a waiver of the “Stay” in accordance with Fed. R. Bankr. P. 4001(a)(3).

        WHEREFORE, PREMISES CONSIDERED, the Creditor prays this Honorable Court enter an
Order lifting the automatic stay as to the Debtors to allow Creditor to obtain possession of its Collateral and
liquidate same under state law.

                                                           __/s/ Jackson E. Duncan, III

                                                           Jackson E. Duncan, III Alabama 4919N67J
                                                           Attorney for Creditor
OF COUNSEL:
McCalla Raymer Leibert Pierce, LLC
1544 Old Alabama Road
Roswell, GA 30076
205-208-1804
Jackson.Duncan@mccalla.com




Case 20-80495-CRJ11               Doc 113 Filed 07/31/20 Entered 07/31/20 16:13:28                      Desc
                                    Main Document    Page 2 of 3
                                 CERTIFICATE OF SERVICE


        I hereby certify that this the 31st day of July                 , 2020, I served a true and
correct copy of the foregoing by CM/ECF and/or U.S.P.S. to the following as well as the 20 largest
unsecured creditor’s attached hereto:


 Served by U.S.P.S. to:                           Served by CM/ECF to:

 Debtors                                          Debtor’s Attorney
 Marvin Rex Rankin, III                           Tazewell Shepard, P.C.
 303-D Beltline Place SW, #601                    PO BOX 19045
 Decatur, AL 35603                                HUNTSVILLE, AL 35804
                                                  256 512-9924
 Mary Beth Lemmond Rankin                         Email: taze@ssmattorneys.com
 901 E. Main Street
 Hartselle, AL 35640




                                                                              ___________
                                                     /s/ Jackson E. Duncan, III

                                                     Jackson E. Duncan, III
                                                     Attorney for Creditor




Case 20-80495-CRJ11         Doc 113 Filed 07/31/20 Entered 07/31/20 16:13:28                Desc
                              Main Document    Page 3 of 3
